Case 17-14615-JDW          Doc 60      Filed 01/28/21 Entered 01/28/21 16:32:57                 Desc Main
                                      Document      Page 1 of 1



                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: DONALD DURAND WARREN                                               CHAPTER 13

DEBTOR                                                                    CASE NO. 17-14615 JDW

                 RESPONSE TO TRUSTEE’S MOTION TO DISMISS [DKT. #56]

        COMES NOW, Donald Durand Warren, by and through his attorney of record, and in response to

the Trustee’s Motion To Dismiss and would show as follows:

        The Debtor respectfully requests that his Chapter 13 not be dismissed. Debtor was unaware that he

was behind in his plan payments. Debtor is attempting to catch up his delinquency before a hearing in this

matter. Debtor requests any arrearage be added back into his plan and paid over the remaining months of

the plan.

        WHEREFORE, PREMISES CONSIDERED, Debtor prays, upon a hearing hereon, this Court deny

Trustee's Motion To Dismiss. Debtor prays also for such other relief, general or specific, to which he may

be entitled.

                                                 RESPECTFULLY SUBMITTED,

                                                 /s/ Robert H. Lomenick
                                                 ROBERT H. LOMENICK, MSB #104186
                                                 SCHNELLER & LOMENICK, P.A.
                                                 126 NORTH SPRING STREET
                                                 POST OFFICE BOX 417
                                                 HOLLY SPRINGS, MISSISSIPPI 38635
                                                 (662) 252-3224/rlomenick@gmail.com

                                     CERTIFICATE OF SERVICE

        I, Robert H. Lomenick, Attorney for Debtor, do hereby certify that I have this day forwarded, a true
and correct copy of the above and foregoing Response To Motion To Dismiss to the Debtor, either by
electronic means or by United States Mail to the following:

Locke Barkley, via ECF

U.S. Trustee, via ECF

        This the 28th day of January, 2021.


                                                 /s/Robert H. Lomenick
                                                 ROBERT H. LOMENICK
